Citation Nr: 0635089	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-38 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Valory Greenfield, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  He died in March 2001.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.    


FINDINGS OF FACT

1.  The veteran died of a nonservice-connected disability in 
a non-VA facility in March 2001, and is buried in a private 
cemetery.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability; the veteran was not in 
receipt of pension or compensation benefits; he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care. 

5.  The veteran was not discharged from service due to a 
disability incurred or aggravated in, the line of duty.


CONCLUSION OF LAW

The criteria for entitlement to a nonservice-connected burial 
allowance, including funeral allowance, burial plot, and/or 
interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303, 
2305 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1605 (2006); 
VAOPGCPREC 9-2003 (69 Fed. Reg. 25,180 (2004)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 
3.1600.  If a veteran dies as a result of a service-connected 
disability or disabilities, certain burial benefits may be 
paid.  38 C.F.R. § 3.1600(a).  

If a veteran's death is not service-connected, then 
entitlement is based upon certain conditions: (1) at the time 
of death, the veteran was in receipt of pension or 
compensation (or but for the receipt of military retirement 
pay would have been in receipt of compensation); or (2) he 
had an original or reopened claim for either benefit pending 
at the time of death, and (i) in the case of an original 
claim, there is sufficient evidence of record to have 
supported an award of compensation or pension effective prior 
to the date of death, or (ii) in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of death to indicate that the deceased would have 
been entitled to compensation or pension prior to date of 
death; or (3) the deceased was a veteran of any war or was 
discharged or released from active military, naval, or air 
service for a disability incurred or aggravated in the line 
of duty, and the body of the deceased is being held by a 
state (or a political subdivision of a state) and the 
Secretary determines (i) that there is no next of kin or 
other person claiming the deceased veteran's body, and (ii) 
there are not available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b).  

The veteran had honorable active duty from February 1943 to 
December 1945, and is a World War II veteran.  He died in 
March 2001.  Granulocytic sarcoma is noted as the immediate 
cause of death.  During his lifetime, service connection was 
not in effect for any disability.  Nor was nonservice-
connected pension awarded during his lifetime.  Nor was there 
was any claim, original or reopened, for compensation or 
pension benefits pending at the time of death.  These facts 
are undisputed.  
 
The appellant submitted her burial benefits claim in November 
2001.  She specified therein that she is not contending that 
the cause of the veteran's death is due to service.  Nor does 
she contend that her late husband was discharged or released 
from active service due to disability incurred or aggravated 
in the line of duty.  It is conceded that the veteran is 
buried in a private cemetery in Miami, Florida. 

Thus, entitlement is not shown based on the above criteria.  
Nonetheless, alternatively, burial benefits may be paid if a 
person dies from 
nonservice-connected causes while properly hospitalized by VA 
in a VA facility or in a non-VA facility as authorized.  38 
C.F.R. § 3.1600(c).  If a veteran dies en route while 
traveling under proper prior authorization and at VA expense 
to or from a specified place for purpose of examination, 
treatment, or care, burial expenses will be allowed as though 
death had occurred while properly hospitalized by VA.  See 38 
C.F.R. § 3.1605.  

Further, when a veteran dies from nonservice-connected 
causes, an amount not to exceed a certain amount may be paid 
as a plot or interment allowance.  Entitlement to a plot or 
interment allowance is subject, in part, to the following 
conditions: (1) the deceased veteran is eligible for the 
burial allowance under 38 C.F.R. 
§ 3.1600(b) or (c); or (2) he served during a period of war 
and the conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-
(v) (relating to burial in a state veterans' cemetery) are 
met; or (3) he was discharged from the active military, naval 
or air service for a disability incurred or aggravated in 
line of duty (or at time of discharge has such a disability, 
shown by official service records, which in medical judgment 
would have justified a discharge for disability; the official 
service department record showing that the veteran was 
discharged or released from service for disability incurred 
in line of duty will be accepted for determining entitlement 
to the plot or interment allowance notwithstanding that the 
VA has determined, in connection with a claim for monetary 
benefits, that the disability was not incurred in line of 
duty); and (4) he is not buried in a national cemetery or 
other cemetery under U.S. jurisdiction.  38 U.S.C.A. § 2303; 
38 C.F.R. § 3.1600(f).

Here, in addition to the reasons set forth earlier, there is 
neither allegation, nor any evidence, that the veteran was at 
a VA hospital or facility, or any authorized 
non-VA facility, or was traveling to a facility under VA 
authorization, when he died.  The Death Certificate indicates 
that he died at a private hospital in Miami, Florida, and 
nothing in the record suggests that the facility was under 
contract with VA.  The veteran is buried at a private 
cemetery.  He was not discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in the line of duty.  Thus, the above criteria cannot be the 
basis for entitlement to 
nonservice-connected burial benefits, to include plot or 
interment allowance.
  
That said, the crux of the appellant's contention, as 
advanced by her counsel (also the veteran's daughter), is 
that entitlement to the claimed benefits is shown, arguing 
that a veteran who was eligible for burial benefits under law 
in effect as of December 31, 1957 retains eligibility even 
though he does not now meet current requirements for Chapter 
23 burial benefits.  38 U.S.C.A. § 2305 (West 2002).  She 
argues that the law in effect on December 31, 1957 provides 
that a "veteran of any war" is eligible for "a sum not 
exceeding $150 . . . to cover the burial and funeral expenses 
of the deceased veteran and the expense of preparing the body 
and transporting it to the place of burial," citing Section 
802 of Public Law 85-56.  In effect, she argues that current 
law provides for "grandfathered" eligibility for persons 
like the veteran in this case who were eligible under prior 
law.

The current law cited by appellant's counsel (38 U.S.C.A. § 
2305; see implementing regulation in 38 C.F.R. § 3.954) is 
essentially a "saving clause" to preserve eligibility of 
persons entitled to burial benefits, after changes to the 
laws governing the benefits were made in the Veterans' 
Benefits Act of 1957.  In a precedent opinion, legally 
binding on VA and the Board, VA General Counsel held that the 
saving provisions do not exempt veterans with wartime service 
prior to January 1, 1958, from the current eligibility 
requirements.  VAOPGCPREC 9-2003 (see 69 Fed. Reg. 25,180 
(2004)).  Specifically, the General Counsel held that 38 
U.S.C.A. § 2305 preserves rights individuals had under laws 
in effect on December 31, 1957, based on their status as 
members of particular units or organizations that fell within 
the scope of the laws defining classes of individuals 
potentially eligible under Chapter 23 of Title 38.  However, 
veterans with wartime service before January 1, 1958, as is 
the case here, were held to be not exempted by Section 2305 
from the amendments to eligibility criteria for nonservice-
connected burial and funeral allowance codified in 38 
U.S.C.A. § 2302(a) made by the Omnibus Budget Reconciliation 
Act of 1981, Pub. L. No. 97-35, which eliminated wartime 
service as a basis of eligibility.     

Based on all of the foregoing, the Board can only conclude 
that there is no provision that could possibly permit a grant 
of these benefits on the facts of this case.  In a case 
where, as here, the law is dispositive, the claim should be 
denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Further, under such 
circumstances, where the law, and not the evidence, is 
dispositive, VA's duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).



ORDER

Entitlement to nonservice-connected burial benefits are 
denied as a matter of law. 



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


